IN THE SUPREME COURT OF TEXAS
                                       NO. 12-0529

                            IN RE PETER MARCUS JONTE

                         ON PETITION FOR WRIT OF MANDAMUS

ORDERED:

       1.      Relator’s motion for emergency stay, filed June 27, 2012, is granted. The
Temporary Orders Granting Grandparent Possession or Access, dated June 20, 2012, and
the Order Appointing Amicus Attorney, signed May 31, 2012, in Cause No. 2011-41029,
styled In the Interest of S.N.J., A Child, in the 308th District Court of Harris County,
Texas, are stayed pending further order of this Court.
       2.      The petitions for writ of mandamus in case nos. 12-0049 and 12-0529
remain pending before this Court.


               Done at the City of Austin, this July 20, 2012.


                                             BLAKE A. HAWTHORNE, CLERK
                                             SUPREME COURT OF TEXAS

                                             BY CLAUDIA JENKS, CHIEF DEPUTY CLERK